J-S04035-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellee              :
                                          :
                    v.                    :
                                          :
ROBERT C. WILLIAMS,                       :
                                          :
                     Appellant            :    No. 252 MDA 2014

    Appeal from the Judgment of Sentence Entered November 16, 2012
              in the Court of Common Pleas of York County,
           Criminal Division, at No(s): CP-67-CR-0002019-2012

BEFORE:     BOWES, ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED MARCH 09, 2015

      Robert C. Williams (Appellant) appeals from a judgment of sentence

entered after a jury convicted him of one count of second-degree murder

and two counts of robbery. We affirm.

      The procedural background underlying this matter can be summarized

as follows. Appellant was arrested in connection with his involvement in the

murder and robbery of Stanley Cotton and the robbery of Bobby Barnes. A

jury convicted him of these crimes, and on November 16, 2012, the trial

court sentenced Appellant to life in prison. Appellant did not pursue a direct

appeal.

      However, Appellant timely filed a petition pursuant to the Post

Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546, which resulted in the

reinstatement of his right to a direct appeal. Appellant timely filed a notice



*Retired Senior Judge assigned to the Superior Court.
J-S04035-15


of appeal.    The trial court directed Appellant to comply with Pa.R.A.P.

1925(b), and Appellant subsequently filed a 1925(b) statement.         He later

sought to file a supplemental 1925(b) statement.       The trial court allowed

Appellant to file such a statement, and the court issued an opinion pursuant

to Pa.R.A.P. 1925(a).

      In his brief to this Court, Appellant asks us to consider the following

questions:

      I. Whether the Commonwealth presented evidence sufficient to
      prove beyond a reasonable doubt that [] Appellant acted as an
      accomplice to the criminal homicide of Stanley Cotton?

      II. Whether the Commonwealth presented evidence sufficient to
      prove beyond a reasonable doubt that [] Appellant acted as an
      accomplice to the robbery of Stanley Cotton?

      III. Whether the Commonwealth presented evidence sufficient
      to prove beyond a reasonable doubt that [] Appellant acted as
      an accomplice to the robbery of Bobby Barnes?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      All of these issues challenge the sufficiency of the evidence presented

by the Commonwealth at trial.

            Our standard of review in determining whether the
      evidence was sufficient

         requires that we consider the evidence admitted at trial in
         a light most favorable to the Commonwealth, since it was
         the verdict winner, and grant it all reasonable inferences
         which can be derived therefrom. The evidence, so viewed,
         will be deemed legally sufficient to sustain the jury’s
         conviction on appeal only if it proves each element of the
         offense charged beyond a reasonable doubt.




                                     -2-
J-S04035-15


Commonwealth v. Poland, 26 A.3d 518, 521 (Pa. Super. 2011) (citation

omitted).

      The Commonwealth’s theory of the case was that Appellant lured

Stanley Cotton, who was accompanied by Bobby Barnes, into an apartment

building under the guise that Appellant wanted to purchase crack cocaine

from Cotton. According to the Commonwealth, Appellant’s accomplice (the

shooter), whose identity was unknown to police at the time of trial, was

waiting in ambush in the apartment building.      The Commonwealth alleged

that, after Appellant, Cotton, and Barnes entered the apartment building,

the shooter brandished a gun, the shooter shot Cotton, and Appellant and

the shooter robbed Cotton and Barnes. The crux of Appellant’s argument on

appeal is that, at trial, the Commonwealth failed to present sufficient

evidence to prove that he was the shooter’s accomplice. We disagree.

      In terms of his robbery convictions, the jury found Appellant guilty of

violating 18 Pa.C.S. § 3701(a)(1)(ii), which provides, “A person is guilty of

robbery if, in the course of committing a theft, he … threatens another with

or intentionally puts him in fear of immediate serious bodily injury[.]”

            “A criminal homicide constitutes murder of the second
      degree when it is committed while defendant was engaged as a
      principal or an accomplice in the perpetration of a felony.” 18
      Pa.C.S.[] § 2502(b). “Perpetration of a felony” is defined as:
      “The act of the defendant in engaging in or being an accomplice
      in the commission of, or an attempt to commit, or flight after
      committing, or attempting to commit robbery, rape, or deviate
      sexual intercourse by force or threat of force, arson, burglary or
      kidnapping.” 18 Pa.C.S.[] § 2502(d).



                                     -3-
J-S04035-15


                                        ***

            An accomplice is also legally accountable for the conduct of
     the other person involved in committing the crimes.             18
     Pa.C.S.[] § 306(b)(3). The Crimes Code defines an accomplice
     as follows:

        A person is an accomplice of another person in the
        commission of an offense if:

         (1) with the intent of promoting or facilitating the
         commission of the offense, he:

          (i) solicits such other person to commit it; or

          (ii) aids or agrees or attempts to aid such other person
          in planning or committing it; or

         (2) his conduct is expressly declared by law to establish
         his complicity.

     18 Pa.C.S.[] § 306(c). “Both requirements may be established
     wholly by circumstantial evidence. Only the least degree of
     concert or collusion in the commission of the offense is sufficient
     to sustain a finding of responsibility as an accomplice. No
     agreement is required, only aid.”           Commonwealth v.
     Kimbrough, 872 A.2d 1244, 1251 (Pa. Super. 2005) (en banc)
     (citations and quotations omitted).      “[P]roof of a criminal
     partnership    is   almost    invariably  extracted    from     the
     circumstances that attend its activities.”      Id. at 1253–54
     (citation omitted).

Commonwealth v. Knox, 50 A.3d 749, 754-56 (Pa. Super. 2012).

     The trial court analyzed Appellant’s sufficiency claims as follows.1

           In this case, the record indicates the following[.] On
     November 10, 2011, [Appellant] went to 612 Market St. [in
     York, Pennsylvania], to Darrel[l] [] Massengill’s apartment, and
     asked Darrel[l] to call Stanley Cotton [] for him so that

1
  The trial court presented parts of its opinion in bullet points.   We have
reorganized those portions of the court’s opinion into paragraphs.


                                    -4-
J-S04035-15


     [Appellant] could talk to Stanley about purchasing some drugs.
     Darrell placed the call to Stanley and handed [Appellant] the
     phone. While [Appellant] was on the phone, Darrell heard a
     noise in the hallway. When Darrell opened the door and looked
     out, he saw a guy just standing there right outside his door, and
     described him as young, and wearing a skull cap and black coat.
     Darrell said “what’s up,” the guy nodded, and Darrell shut the
     door to his apartment. From the foregoing, the jury could
     reasonably infer that the guy in the hallway was with [Appellant]
     and was waiting for him.

           The record also indicates the following[.] Shortly after
     Darrell saw the guy in the hall and shut the door, [Appellant] left
     Darrell’s [apartment] to meet Stanley to make the drug deal.
     Bobby Barnes, who had been drinking with Stanley at the
     Majestic (a restaurant/bar just a few blocks from Darrell’s
     [apartment]) left the bar with Stanley on foot after Stanley
     received a phone call. When Bobby and Stanley met up with
     [Appellant], Stanley asked [Appellant] why he did not walk to
     meet him (Stanley), to which [Appellant] responded that
     whoever he was buying for would not give him the money, and
     that they would have to go to 612 Market Street to get it. Given
     the foregoing, the jury could reasonably infer that the purpose of
     [Appellant’s] statement about having to go to 612 Market to get
     the money was to lure Stanley and Bobby into the stairwell.

            The record further indicates that[ w]hen the three
     individuals arrived at 612 Market, [Appellant] opened the door,
     Stanley went in, followed by [Appellant] and Bobby Barnes, and
     they started going up the steps. Someone (the shooter) came
     out of the first floor hallway (to the right of the stairs) and fired
     a gun. Bobby Barnes described the shooter as wearing a hoodie,
     mask, and dark clothing. The shooter told them to get down on
     the steps. The shooter [threatened to shoot Bobby Barnes and
     Stanley Cotton and] told [Appellant] to go through their pockets.
     [Appellant] went through Stanley’s pockets and took money out.
     Bobby Barnes gave the shooter his wallet. Bobby Barnes heard
     the shooter tell [Appellant] to get out. [Appellant] ran out the
     rear door. The shooter hit Bobby in the head with the gun and
     also on his hand, and as he did so, the gun went off a second
     time. The shooter took Bobby Barnes’ coat and hat. [During the
     robbery, Stanley Cotton was shot and killed.]




                                     -5-
J-S04035-15


            Both the shooter and “the guy in the hallway” outside
      Darrell’s apartment while [Appellant] was setting up the drug
      buy, were described as wearing dark clothing, and the guy in the
      hallway appeared to be with [Appellant] and waiting for him
      while [Appellant] set up the drug buy. Therefore, the jury could
      reasonably have inferred that the “guy in the hallway” and the
      shooter were the same person.

            Moreover, in an interview with [Appellant] approximately
      eight days after the shooting, he told Detectives that he was also
      injured during the robbery and that the shooter had hit him in
      the head with the gun.[2] However, when Detective Fetrow
      examined [Appellant’s] head by feeling it for any bumps or
      lacerations and by doing a visual inspection of his head, he could
      not discern any injury and [Appellant] did not mention being
      injured during the incident until Detective Myers asked him why
      both people that were with [him] got hurt, [but he did not get
      hurt.] From this testimony, the jury could have reasonably
      concluded that [Appellant] was not, in fact, injured.
      Furthermore, the fact that [Appellant] was the only one of the
      three (other than the shooter) who was not injured or killed,
      lends credence to the contention that [Appellant] was acting in
      concert with the shooter.

            In addition, the police found two $10.00 bills on the
      ground outside of the rear exit door, where [Appellant] admitted
      that he had exited the building. While [Appellant] claims that he
      gave the money that he took from the victim to the shooter, the
      jury could reasonably infer that the money found on the ground
      outside was money that [Appellant] had taken from Stanley
      Cotton, but dropped as he was running out of the building.

              Given the foregoing, the evidence was sufficient for the
      jury to conclude that [Appellant] intended to promote or
      facilitate the robbery of Stanley Cotton and Bobby Barnes with
      the shooter, that he aided the shooter in committing the
      robbery, and that, therefore, [Appellant] was an accomplice to
      the robbery of Stanley Cotton and Bobby Barnes.


2
   Appellant’s statement to police was read into the record.           In that
statement, Appellant maintained that he too was a robbery victim of the
shooter. The jury clearly did not believe Appellant’s version of events.


                                    -6-
J-S04035-15


Trial Court Opinion, 4/16/2014, at 3-7.3

     The facts provided by the trial court accurately reflect the relevant

evidence admitted at trial when that evidence is viewed in a light most

favorable to the Commonwealth. Furthermore, we agree with the trial court

that, when this evidence is viewed in the proper light, it sufficiently

demonstrates that Appellant acted as the shooter’s accomplice in the

robberies, as that term is defined in 18 Pa.C.S. § 3701(a)(1)(ii), of Stanley

Cotton and Bobby Barnes. Consequently, because Stanley Cotton’s murder

occurred during the perpetration of these robberies, the Commonwealth

presented sufficient evidence to convict Appellant of second-degree murder.

     For these reasons, Appellant is due no relief. We, therefore, affirm the

judgment of sentence.




3
  The majority of the evidence discussed by the trial court came from the
testimony of Bobby Barnes and Darrell Massengill.


                                    -7-
J-S04035-15


Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 3/9/2015




                                 -8-